UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1893



DAVID E. GEORGE,

                                               Plaintiff - Appellee,

          versus


REECE NELSON MCCLURE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-00-952-1)


Submitted:   December 17, 2001            Decided:   January 30, 2002


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Amiel J. Rossabi, FORMAN, ROSSABI, BLACK, MARTH, IDDINGS &
SLAUGHTER, P.A., Greensboro, North Carolina, for Appellant. Ellis
B. Drew, III, WELLS, JENKINS, LUCAS & JENKINS, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reece Nelson McClure appeals the district court’s order deny-

ing his motion to dismiss David E. George’s civil action against

McClure.    We dismiss the appeal for lack of jurisdiction because

the order is not appealable.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).    The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory.      Further, we deny

McClure’s request for a writ of mandamus as he has not met the

heavy burden of showing he has no other adequate means to attain

relief and that his entitlement to such relief is clear and indis-

putable.   See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).    We also deny George’s request, set forth in his brief,

that we tax McClure with the costs of this appeal, George’s costs,

and George’s attorneys’ fees, without prejudice to his right to

pursue such relief pursuant to the procedures established by Rules

38 and 39 of the Federal Rules of Appellate Procedure.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          DISMISSED


                                 2